Citation Nr: 1760493	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-13 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease and strain of the lumbar spine, currently evaluated as 10 percent prior to February 17, 2016, and 20 percent from February 17, 2016.

2.  Entitlement to an increased rating for chondromalacia and degenerative joint disease of the right knee with flexion contracture, currently evaluated as 10 percent.

3.  Entitlement to an increased rating for muscle strain in the right shoulder with degenerative arthritis of the acromioclavicular joint, currently evaluated as 10 percent.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied increased ratings for his service-connected spine, right knee, and right shoulder disorders.  Entitlement to a TDIU was denied in an April 2016 Supplemental Statement of the Case.

These issues were previously remanded by the Board in March 2017 in order to provide the Veteran with VA examinations to determine the current nature and severity of his back, right knee, and right shoulder disorders.  Such examinations were obtained in April 2017.  As such, the Board finds that there has been substantial compliance with its March 2017 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  


FINDINGS OF FACT

1.  Prior to February 17, 2016, the Veteran's degenerative disc disease and strain of the lumbar spine was manifested by pain productive of limitation of forward flexion at 70 degrees, a combined range of motion of the thoracolumbar spine of 220 degrees, without demonstration of muscle spasm, or incapacitating episodes.

2. From February 17, 2016, the Veteran's degenerative disc disease and strain of the lumbar spine has been manifested by pain productive of limitation of forward flexion at 50 degrees, without demonstration of incapacitating episodes.

3.  The Veteran's degenerative joint disease of the right knee is manifested by pain productive, at worst, of limitation of flexion to 110 degrees, right knee extension to zero degrees, with no evidence of instability.

4.  The Veteran's muscle strain of the right shoulder with degenerative arthritis of the acromioclavicular joint is manifested by pain productive, at worst, of limitation of shoulder flexion at 160 degrees, right shoulder abduction at 150 degrees, right internal rotation at 50 degrees, and right external rotation at 40 degrees.

5.  The schedular criteria for consideration of a TDIU have not been met at any time during the appellate period, and referral for extraschedular consideration is not warranted.  


CONCLUSIONS OF LAW

1.  Prior to February 17, 2016, the criteria for a disability rating in excess of 10 percent for degenerative disc disease and strain of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242, 5243 (2017).

2.  From February 17, 2016, the criteria for a disability rating in excess of 20 percent for degenerative disc disease and strain of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2017).

3.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261 (2017).

4.  The criteria for a disability rating in excess of 10 percent for right shoulder muscle strain with degenerative arthritis of the acromioclavicular joint have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201-5010 (2017).

5.  The criteria for a TDIU on a schedular basis have not been met, and referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative Disc Disease (DDD) and Strain of the Lumbar Spine

The Veteran seeks higher ratings for his service-connected DDD and strain of the lumbar spine.  His DDD and strain of the lumbar spine is currently evaluated as 10 percent disabling prior to February 17, 2016, and as 20 percent disabling since February 17, 2016, under Diagnostic Code 5242, degenerative arthritis of the spine.

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Under the General Rating Formula, 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour such as scoliosis, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a  physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2017).

Upon review, the Board finds the criteria for a disability rating in excess of 10 percent prior to February 17, 2016, and in excess of 20 percent since February 17, 2016, have not been met.  First, the objective medical evidence does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine or functional impairment comparable thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Prior to February 17, 2016, there was demonstration of forward flexion of the thoracolumbar spine greater than 60 degrees, and a combined range of motion of the thoracolumbar spine greater than 120 degrees.  There was no demonstration of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The February 2010 VA examination report indicated that the Veteran exhibited forward flexion to 70 degrees, a combined range of motion of the thoracolumbar spine of 220 degrees, no muscle spasm, and no incapacitating episodes of spine disease.  Since February 17, 2016, there has been no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The February 2016 and April 2017 VA examination reports indicated that the Veteran exhibited limitation of forward flexion, at worst,  to 50 degrees and no incapacitating episodes of spine disease.  Therefore, the Board finds a disability rating in excess of 10 percent prior to February 17, 2016, and in excess of 20 percent since February 17, 2016, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243; see Hart, 21 Vet. App. 505.

With respect to other neurological symptoms, the clinical evidence does not reflect any findings of neurological symptoms associated with the Veteran's back disability during the pendency of the appeal.  The VA examiners reported that there were no associated neurological symptoms.  Therefore, the Board finds a separate disability rating is not warranted for any neurological abnormalities in connection with the Veteran's DDD and strain of the lumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).   The Board has considered the benefit of the doubt, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243; Gilbert, 1 Vet. App. 49.

Chondromalacia of the Right Knee with Degenerative Joint Disease with Flexion Contracture

Throughout the rating period on appeal, the Veteran's service-connected right knee disability has been rated as 10 percent disabling pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of leg extension. 

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for X-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the Veteran has not reported experiencing any incapacitating exacerbations with regard to his right knee.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R.. § 4.45 (2017).

The appropriate diagnostic codes for rating limitation of flexion and limitation of extension of the leg are Diagnostic Codes 5260 and 5261, respectively.  Under Diagnostic Code 5260, a 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent maximum schedular rating.  Under Diagnostic Code 5261, when extension is limited to 10 degrees a 10 percent rating is for assignment.  A 20 percent rating is warranted when extension is limited to 15 degrees, a 30 percent rating when extension is limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  

The Board finds that the weight of the evidence demonstrates that the symptoms of the Veteran's right knee disability most closely approximate the criteria for the currently assigned 10 percent disability rating.  This evaluation contemplates pathology productive of painful motion.  In order to warrant a higher evaluation, there must be the functional equivalent of flexion limited to 30 degrees (Diagnostic Code 5260) or limitation of extension to 15 degrees (Diagnostic Code 5261).  The February 2010 VA examination found right knee flexion to 110 degrees, right knee extension to zero degrees, and no evidence of instability.  The February 2016 and April 2017 VA examinations found right knee flexion to 140 degrees, right knee extension to zero degrees, and no evidence of instability.  

The Board accepts the lay evidence that the Veteran experiences pain.  Similarly, the Board accepts the evidence that he has limitation of flexion impacted by pain.  However, such evidence does not establish that flexion is functionally limited to 30 degrees or less or that limitation of extension is limited to 15 degrees or less.  Rather, regardless of cause, the Veteran retains functional flexion to better than 45 degrees, and full extension.  Such evidence establishes that he is no more than 10 percent disabled based upon limited flexion.  

Additionally, the Board has considered the claim for an increased rating under several other diagnostic codes used to evaluate the knee.  There is no evidence of ankylosis of the right knee joint or any impairment of the tibia or fibula of the right leg to warrant consideration under either Diagnostic Code 5256 or 5262.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint; however, VA examinations indicate no evidence of locking or recurrent effusion.  As such, the Board does not find that the medical evidence supports a separate or higher schedular rating under Diagnostic Code 5258.

The Board acknowledges that, in certain circumstances, Diagnostic Code 5259 is available for the award of a separate, 10 percent disability evaluation where there is symptomatic removal of the semilunar cartilage.  However, the VA examinations indicated that the Veteran did not currently have, nor ever had, a meniscus (semilunar cartilage) condition.  Therefore, a separate evaluation is not warranted under Diagnostic Code 5259.  

As  indicated earlier, in VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  However, no clinical evidence of right knee instability has been noted.

For these reasons, the Board finds that a preponderance of the evidence is against a disability evaluation in excess of 10 percent for the Veteran's service-connected right knee disability.  38 C.F.R. §§ 4.3, 4.7. 

Right Shoulder Muscle Strain with Degenerative Arthritis of the Acromioclavicular Joint

The Veteran also seeks a higher evaluation for his service-connected right shoulder muscle strain with degenerative arthritis of the acromioclavicular joint.  The Veteran's service-connected right shoulder disorder is currently rated as 10 percent disabling under Diagnostic Code 5010, which contemplates traumatic arthritis.

Diagnostic Code 5010 dictates that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for assignment for each such major joint affected by limitation of motion, to be combined, and not added, under Diagnostic Code 5003.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id.

For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R.. § 4.45 (2017).

The criteria under Diagnostic Code 5201 evaluate disorders of the shoulder and arm based on limitation of motion and the criteria differ depending on whether the major (dominant) or minor (non-dominant) arm is being evaluated.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran is right hand dominant, and therefore, his right arm is his major arm for rating purposes.  Under Diagnostic Code 5201, the following ratings apply to limitation of motion of the arm: a 20 percent rating is warranted if major arm motion is limited to shoulder level; a 30 percent rating is warranted if major arm motion is limited to midway between the side and shoulder level; and a 40 percent rating is warranted if major arm motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board finds a disability rating in excess of 10 percent for the Veteran's right shoulder disorder is not warranted.  At the February 2010 VA examination, right shoulder flexion was limited to 160 degrees, right shoulder abduction was limited to 150 degrees, right internal rotation was limited to 50 degrees, and right external rotation was limited to 40 degrees.  Although there was objective evidence of pain following repetitive motion, there was no additional limitations after three repetitions of range of motion.  At the February 2016 VA examination, right shoulder flexion was to 180 degrees, right shoulder abduction was to 180 degrees, right internal rotation was to 90 degrees, and right external rotation was to 90 degrees.   Although pain was noted on examination, it did not result in or cause functional loss.  Although pain was noted on examination, it did not result in or cause functional loss.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  At the April 2017 VA examination, right shoulder flexion was to 180 degrees, right shoulder abduction was to 180 degrees, right internal rotation was to 90 degrees, and right external rotation was to 90 degrees.  The Veteran was able to perform repetitive-use testing with at least three repetitions, with no additional loss of function or range of motion after three repetitions.  There is no evidence that the Veteran experiences occasional incapacitating exacerbations of this right shoulder disorder or that his right arm motion is limited to shoulder level, and therefore, the assigned 10 percent rating is appropriate. 

The Board has considered whether rating the Veteran's left shoulder disorder under a different diagnostic code would afford him a higher rating, however, there is no evidence of ankylosis of scapulohumeral articulation or impairment of the humerus, clavicle, or scapula.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Other Considerations

In making the above determinations, the Board has considered whether there is any additional functional loss of the Veteran's lumbar spine disorder, right knee disorder, and right shoulder disorder which has not been contemplated by the currently-assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); see also Deluca v. Brown, 8 Vet. App. 202-206 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional loss due to pain).  Although the VA examination reports document subjective reports of pain on movement in the lumbar spine, right knee, and right shoulder, range of motion was not further limited due to pain, fatigue, weakness, lack of endurance, or incoordination beyond the limitations documented in the range of motion findings.  See id.; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011) (holding that pain alone does not constitute a functional loss under VA regulations that evaluate disability based on limitation of range of motion).

The Board has considered the Veteran's lay statements that he believes he is entitled to higher disability evaluations for his disorders based on pain and limitation of motion.  The Board acknowledges that the Veteran is competent to report symptoms he experiences because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); see also Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, the Veteran's statements are not competent evidence to identify a specific level of disability under the appropriate diagnostic code criteria.  See 38 C.F.R. § 3.159(a).  Such requires expertise that the Veteran has not been shown to possess.

Competent evidence concerning the nature, extent, and severity of the Veteran's service-connected lumbar spine, right knee, and right shoulder disorders has been provided by medical personnel who have examined him during the current appeal.  See 38 C.F.R. § 3.159(a).  The VA examination reports directly address the criteria under which his disorders are evaluated.  As such, the Board finds that the objective medical evidence of record is competent to determine the level of severity of the Veteran's service-connected disorders and that the Veteran's statements in this regard are not competent.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2017).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2017). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability pictures are not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected lumbar spine, right knee, and right shoulder disorders have been manifested by pain productive of limitation of motion, which is contemplated under the applicable diagnostic code criteria, which specifically contemplate the level of occupational and social impairment caused by those disorders.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201-5010, 5242, 5260, 5261.  The disability ratings currently assigned to each disorder reasonably contemplate the Veteran's disability level and symptomatology, and the Veteran has not reported any symptoms not contemplated by the schedular criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201-5010, 5242, 5260, 5261.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's claims for extraschedular consideration is not required.  Id.; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

As the preponderance of evidence is against disability ratings in excess of those currently assigned, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5017(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

III.  TDIU

The Veteran also contends that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age, or to the impairment caused by non-service-connected disabilities.  Id.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In considering entitlement to a TDIU, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17 (2017).  

The rating period for consideration in the TDIU claim is one year prior to the claim which served as a basis for the April 2010 rating decision on appeal which adjudicated the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The increased rating claim was received on October 9, 2009.  As such, the rating period for consideration is from October 8, 2008.  During the period from October 8, 2008, the Veteran has been service connected for adjustment disorder with mixed emotion features, rated as 30 percent disabling; DDD and strain of lumbar spine, rated as 10 percent prior to February 17, 2016 and 20 percent from February 17, 2016; residuals of right salivary gland parotidectomy with gland duct fistula, rated as 10 percent disabling; right shoulder muscle strain with degenerative arthritis of acromioclavicular joint, rated 10 percent; right knee chondromalacia with degenerative joint disease with flexion contracture, rated as 10 percent; residuals left foot injury with arthralgia of left great toe and hammertoes, rated as 10 percent; and hemorrhoids, rated as noncompensable.  His combined evaluation for compensation 40 percent prior to June 11, 2010 and 60 percent from June 11, 2010.
 
Per 38 C.F.R. § 4.16, if the Veteran has more than one service-connect disability, he would need to possess at least one disability ratable at 40 percent or more, and additional disabilities which bring his combined total to 70 percent or more to meet the schedular criteria for a TDIU.  At present, the Veteran does not possess at least one disability ratable at 40 percent or more, and does not have a combined total evaluation of 70 percent or more; as such, he does not meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2017). 

As the Veteran does not meet the schedular requirements for a TDIU, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for purposes of an extraschedular TDIU evaluation under 38 C.F.R. § 4.16(b) (2017).  The Board does not currently have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation for extraschedular consideration under 38 C.F.R. § 4.16(b) (2016).  

Upon review of all of the evidence of record, both lay and medical, the Board finds that referral for an extraschedular consideration of a TDIU is not warranted.  The Board has acknowledged and considered the Veteran's statements throughout the record addressing his employability.  However, the record reflects that the Veteran voluntarily left his last place of fulltime employment in 2009 because he moved from Washington to North Carolina.  In a VA Form 21-8940, application for individual unemployability, received in May 2011 and August 3, 2012, the Veteran reported he had completed high school, and had occupational experience as a laborer, meat cutter and janitor.

The Board emphasizes that the Veteran's description of his service-connected disabilities must be considered in conjunction with the clinical evidence of record.  In this regard, the Board notes the February 2010 VA examiner opined that the Veteran was unable to stand for a prolonged period of time due to left foot and right knee pain, and had problems with lifting and carrying due to right shoulder and lumbar spine pain.  The February 2016 VA examiner indicated that the Veteran exhibited decreased ability to stand or walk for extended periods of time due to right knee pain, and decreased ability to lift heavy objects due to lumbar spine pain.  A March 2016 VA mental health examiner opined that the Veteran's service-connected adjustment disorder resulted in occupational and social impairment with merely occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The April 2017 VA examiner indicated that the Veteran experienced right knee pain with extensive walking or standing or squatting, and right shoulder pain with heavy or repeated overhead use.  The examiner also opined that the Veteran had lumbar spine pain with prolonged standing, lifting, stooping, pulling, and pushing, and added that jobs requiring the Veteran to stand for long periods without being allowed to sit or change positions would be very painful.  The Board finds the opinions of the aforementioned VA examiners, coupled with the objective medical evidence to be more probative than the lay contentions alone as to the extent the Veteran's disabilities affect his employability.  Significantly, these medical professionals did not conclude that the Veteran was unemployable or unable to engage in sedentary employment that did not involve heavy lifting or prolonged standing/walking.  For these reasons, the Board finds that the weight of the evidence of record is against a finding that the Veteran's service-connected disabilities render him unemployable.  Furthermore, higher ratings for his disabilities have been considered and denied.  In sum, the evidence collectively does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  Thus, the Board finds that the Veteran has not satisfied the requirements for referral for extraschedular consideration under 38 C.F.R. § 4.16(b) (2017).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 10 percent prior to February 17, 2016, and in excess of 20 percent thereafter, for degenerative disc disease and strain of the lumbar spine is denied.

Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia and degenerative joint disease with flexion contracture is denied.

Entitlement to a disability rating in excess of 10 percent for right shoulder muscle strain with degenerative arthritis of the acromioclavicular joint is denied.

Entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


